NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10152

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00475-SOM-1

 v.

CHRISTOPHER ABEL NIETO,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Christopher Abel Nieto appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nieto contends that the district court abused its discretion because it failed to

recognize its discretion to reduce his sentence to a lower term of imprisonment,

believing instead that it was limited to considering only whether Nieto should be

immediately released. We disagree. The record reflects that the district court

determined—after thoroughly considering Nieto’s medical conditions and the risks

posed by COVID-19, his mitigating arguments, and the relevant 18 U.S.C.

§ 3553(a) factors—that Nieto had not demonstrated extraordinary and compelling

circumstances warranting any reduction in his sentence. See 18 U.S.C.

§ 3582(c)(1)(A)(i). To the extent the court discussed whether Nieto was entitled to

immediate release, it was properly responding to Nieto’s argument that the then-

existing circumstances of the COVID-19 pandemic warranted a sentence reduction

to time served. The district court applied the proper legal standard and its decision

to deny relief was both reasonable and supported by the record. Accordingly, it

did not abuse its discretion by denying Nieto’s motion. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its application of the correct legal rule was illogical, implausible,

or without support in the record).

      AFFIRMED.




                                           2                                     21-10152